UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6713



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DAVID CHARLES SULLIVAN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CR-97-19, CA-98-687-2)


Submitted:   January 11, 2000             Decided:   February 4, 2000


Before MURNAGHAN, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Charles Sullivan, Appellant Pro Se. Kevin Michael Comstock,
OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David Sullivan seeks to appeal the district court’s order de-

nying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 1999).

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court.   See United States v. Sullivan, Nos. CR-97-19; CA-98-

687-2 (E.D. Va. May 12, 1999).*       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           DISMISSED




     *
       Although the district court’s order is marked as “filed” on
May 11, 1999, the district court’s records show that it was entered
on the docket sheet on May 12, 1999. It is the date the order was
entered on the docket sheet that we take as the effective date of
the district court’s decision. See Fed. R. Civ. P. 58 and 79(a);
Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2